           Case 3:18-cv-05522-RJB Document 79 Filed 08/05/20 Page 1 of 5




                            NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       AUG 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

AVERY SIMMONS, an individual,                   No.    19-35715

                 Plaintiff-Appellant,           D.C. No. 3:18-cv-05522-RJB

 v.
                                                MEMORANDUM*
SAFEWAY, INC., DBA Haggen Food and
Pharmacy, a Delaware corporation,

                 Defendant-Appellee,

and

ALBERTSONS COMPANIES LLC,

                 Defendant.

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                         Argued and Submitted July 7, 2020
                               Seattle, Washington

Before: HAWKINS, D.M. FISHER,** and M. SMITH, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
        Case 3:18-cv-05522-RJB Document 79 Filed 08/05/20 Page 2 of 5




      Avery Simmons appeals the district court’s grant of summary judgment in
favor of Safeway, Inc. d/b/a Haggen Food and Pharmacy, in her lawsuit against
Haggen under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, et. seq., and
Washington state law. We have jurisdiction under 28 U.S.C. § 1291, and we reverse
and remand for further proceedings.
      The district court erred in holding that no reasonable jury could conclude that
Andrew Shaffer’s conduct was sufficiently “severe or pervasive” and that Haggen
failed to take “prompt and effective remedial action.” To establish a hostile work
environment under Title VII and the Washington Law Against Discrimination, an
employee must show that “1) [she] was subjected to verbal or physical conduct of a
sexual nature, 2) this conduct was unwelcome, and 3) this conduct was sufficiently
severe or pervasive to alter the conditions of the victim’s employment and create an
abusive working environment.” Fuller v. Idaho Dep’t of Corr., 865 F.3d 1154, 1161
(9th Cir. 2017) (internal quotation marks and citation omitted); see also Glasgow v.
Georgia-Pac. Corp., 693 P.2d 708, 712 (Wash. 1985). “The working environment
must both subjectively and objectively be perceived as abusive, and the objective
analysis is done from the perspective of a reasonable woman.” Fuller, 865 F.3d at
1161 (internal quotation marks and citation omitted). Additionally, “an employee
must show that her employer is liable for the conduct that created the environment.”
Id. (citation omitted); see also Glasgow, 693 P.2d at 712.
      Haggen does not dispute that Simmons was subjected to unwelcome conduct,
and Simmons demonstrates genuine issues of material fact as to the remaining
elements. First, whether Shaffer’s conduct was based on sex is a question of fact
because Shaffer treated men and women differently. He subjected Simmons to

                                         2
          Case 3:18-cv-05522-RJB Document 79 Filed 08/05/20 Page 3 of 5




treatment to which he did not subject men: standing within one to two feet of her,
following her around, and holding her waist. See EEOC v. Nat’l Educ. Ass’n, Alaska,
422 F.3d 840, 844 (9th Cir. 2005) (“‘[D]irect comparative evidence about how the
alleged harasser treated members of both sexes’ is always an available evidentiary
route.” (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80–81
(1998))). No male Haggen employee has alleged the same. Furthermore, the
evidence here suggests that Shaffer’s staring affected women differently than it
affected men: it made Simmons and at least one other female coworker very
uncomfortable, whereas the male store manager said he appreciated the staring.1
      Second, Shaffer’s conduct was more than “[s]imple teasing” or “offhand
comments.” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (citation
omitted). Shaffer stared and stood uncomfortably close during each of the seventeen
shifts he worked with Simmons over a two-month period. Additionally, Simmons
testified that Shaffer began following her into small, confined areas, and held her
waist for thirty seconds. Because the “[t]he required level of severity or seriousness
varies inversely with the pervasiveness or frequency of the conduct,” Reynaga v.
Roseburg Forest Prods., 847 F.3d 678, 687 (9th Cir. 2017) (citation omitted), a
reasonable jury could find that the cumulative effect of Shaffer’s repeated conduct,
plus the one time he held her waist, was so severe or pervasive as to alter the


      1
       An alleged harasser cannot “‘cure’ his conduct” by harassing both men and
women; “Ellison [v. Brady] unequivocally directs us to consider what is offensive
and hostile to a reasonable woman[,]” and to take into account the fact that “‘conduct
that many men consider unobjectionable may offend many women.’” Steiner v.
Showboat Operating Co., 25 F.3d 1459, 1464 (9th Cir. 1994) (quoting Ellison v.
Brady, 924 F.2d 872, 878 (9th Cir. 1991)).

                                          3
          Case 3:18-cv-05522-RJB Document 79 Filed 08/05/20 Page 4 of 5




conditions of employment.
         Third, Haggen only counseled Shaffer about his staring, and reasonable minds
could disagree over whether Haggen “expresse[d] strong disapproval” even of this
one type of conduct. Intlekofer v. Turnage, 973 F.2d 773, 780 (9th Cir. 1992).
Therefore, there is a genuine issue of material fact regarding whether Haggen’s
response was “proportionate to the seriousness of the offense,” constituting “prompt
and effective remedial action.” Reynaga, 847 F.3d at 689 (alteration and citations
omitted). Thus, we reverse and remand on Simmons’ hostile work environment
claim.
         We also reverse and remand on Simmons’ remaining claims. The district court
erred in holding that a reasonable jury could not conclude that Simmons established
a prima facie case for retaliation. It erroneously evaluated whether the alleged
adverse employment action altered “the terms or conditions of [Simmons’]
employment,” but it should have asked whether the adverse employment action
“might have dissuaded a reasonable worker from making or supporting a charge of
discrimination.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).
         Next, the district court erred in granting summary judgment on Simmons’
state-law claim for wrongful discharge in violation of public policy. Such a claim
“may be based on either express or constructive discharge.” Peiffer v. Pro-Cut
Concrete Cutting & Breaking Inc., 431 P.3d 1018, 1031 (Wash. Ct. App. 2018)
(internal quotation marks omitted). Here, the district court referred to its prior
holding that Simmons failed to show that Shaffer’s conduct was “severe or
pervasive” enough to support a hostile work environment claim. Because of this, the
district court concluded that Simmons necessarily failed to meet the higher

                                           4
        Case 3:18-cv-05522-RJB Document 79 Filed 08/05/20 Page 5 of 5




constructive discharge standard, namely, “conditions so intolerable that a reasonable
person would leave.” Generally, “whether the working conditions were intolerable”
is a factual question for the jury, “unless there is no competent evidence to establish
a claim of constructive discharge.” Haubry v. Snow, 31 P.3d 1186, 1192 (Wash. Ct.
App. 2001). Because we reverse the district court’s holding as to “severe or
pervasive” conduct, that holding cannot be used as the basis for rejecting Simmons’
constructive discharge, and therefore her wrongful discharge in violation of public
policy, claim.2

      REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.




2
 As we are reversing on all other claims, Simmons will have the chance to present
evidence of claim suppression and punitive damages on remand.

                                          5
